

115 HR 6999 IH: Conservation Capital Gains Exclusion Act of 2018
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6999IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Meadows introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income gain the sale of land
			 and/or other qualified real property interests in sales for conservation
			 purposes.
	
 1.Short titleThis Act may be cited as the Conservation Capital Gains Exclusion Act of 2018. 2.Exclusion of gain from sale of land or qualified real property interests for conservation purposes (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting before section 140 the following new section:
				
					139H.Gain from sale of land or qualified real property interests for conservation purposes
 (a)In generalGross income shall not include any gain from the sale of land or a qualified real property interest to a qualified organization exclusively for conservation purposes.
 (b)DefinitionsFor purposes of this section— (1)Qualified real property interest (A)In generalThe term qualified real property interest means any of the following interests in real property:
 (i)The entire interest of the taxpayer. (ii)A remainder interest.
 (iii)A restriction (granted in perpetuity) on the use which may be made of the real property. (B)Special rule for mineral interestsAn interest in real property shall not fail to be treated as a qualified real property interest solely by reason of a retention of a qualified mineral interest.
 (2)Qualified organization; conservation purposesThe terms qualified organization and conservation purpose shall have the respective meanings given such terms by section 170(h).. (b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting before the item relating to section 140 the following new item:
				
					
						Sec. 139H. Gain from sale or grant of conservation easement..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			